Citation Nr: 0803899	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-33 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to an effective date earlier than July 4, 
2003 for the award of a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).

2.	Entitlement to a rating in excess of 70 percent for a 
panic disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from October 1985 to 
October 1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

In her April 2005 notice of disagreement (NOD), the veteran 
disagreed with that portion of the RO's July 2004 rating 
decision indicating that her TDIU rating was granted 
"permanent and total" status (as noted in the RO's award of 
basic eligibility to Dependents' Educational Assistance).  
She said that "neither that paragraph nor any other portion 
of the rating decision grants such status to [her] TDIU 
rating."  However, as noted by the RO in its August 2005 
statement of the case (SOC), establishing a permanent and 
total service-connected disability means a future exam was 
not scheduled to determine whether improvement occurred and 
benefits were awarded at or equivalent to a 100 percent 
evaluation.  While it is not entirely clear what the veteran 
seeks, any contention she may raise that her service-
connected panic disorder is severely disabling and unlikely 
to improve, and that the evaluation should be made permanent 
and total under the provisions of 38 C.F.R. § 3.327 (b)(2) 
(2007) so that she will not have to undergo periodic review 
examinations is rendered moot.


FINDINGS OF FACT

1.	On April 1, 2004, the RO received the veteran's formal 
claim for a TDIU.

2.	It is not factually ascertainable that the veteran was 
totally unemployable due to her service-connected 
disabilities prior to July 4, 2003.  She was working 
until July 3, 2003.

3.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected panic 
disorder is manifested by severe but not total 
occupational and social impairment manifested by panic 
attacks, social isolation, depression, generalized 
anxiety, sleep difficulty, and anger problems with 
unprovoked irritability, but without clinical evidence 
of gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
gross inappropriate behavior, persistent danger of 
hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to 
time or place, or memory loss for names of close 
relatives, her own occupation, or own name


CONCLUSIONS OF LAW

1.	The criteria for the assignment of an effective date 
earlier than July 4, 2003 for the award of a total 
rating based upon individual unemployability due to 
service-connected disabilities have not been met.  38 
U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.400, 3.341, 4.16 
(2007).

2.	The schedular criteria for a rating in excess of 70 
percent for the veteran's service-connected panic 
disorder is denied.  38 U.S.C.A. §§ 1155, 5103-5103A, 
5107 (West 2002 & Supp. 2007): 38 C.F.R. §§ 3.102, 
3.159, 4.130, Diagnostic Code (DC) 9400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an effective date earlier than July 4, 2003 
for the award of service a TDIU but has not indicated what a 
more appropriate date would be; she also seeks a rating in 
excess of the currently assigned 70 percent for her service-
connected panic disorder.



I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id. However, as the 
appellant's claims for an effective date earlier than July 4, 
2003 for the award of TDIU, and an increased rating for her 
service-connected panic disorder are being denied, as set 
forth below, there can be no possibility of prejudice to her.  
As set forth herein, no additional notice or development is 
indicated in the appellant's claims. 

In a May 2004 letter that addressed the veteran's claim for a 
TDIU, issued prior to the July 2004 rating decision, the RO 
informed the appellant of its duty to assist her in 
substantiating her claim under the VCAA and the effect of 
this duty upon her claims.  Although the May 2004 letter did 
not explicitly mention a claim for an increased rating for 
her panic disorder, a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 
420 (1999).  We therefore conclude that appropriate notice 
has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  While a March 2004 VA medical 
record indicates that the veteran had an appointment with her 
"social security representative", suggesting that the 
veteran was inquiring about receiving Social Security 
Administration (SSA) disability benefits, there is no 
subsequent reference to her receipt of SSA disability 
benefits in the records.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

In December 1990, the RO received the veteran's claim for 
service connection for a psychiatric disorder.  In 
conjunction with the claim, the RO reviewed the veteran's 
service medical records that show she had panic attacks and 
anxiety and adjustment disorders, VA medical records dated 
during 1991, and results of a June 1991 VA examination.  

The June 1991 VA examination report describes the veteran's 
complaints of severe anxiety attacks approximately four times 
a month and chronic anxiety.  She worked as an office manager 
since March 1991 and denied missing work due to her nervous 
condition.  She was not under psychiatric treatment.  The 
veteran was alert, cooperative, irritable, and agitated.  Her 
speech was normal and her thought content revealed an 
obsessive preoccupation with dying.  She was not homicidal, 
suicidal, disorganized, delusional, or otherwise 
disorganized.  A severe panic disorder was diagnosed and a 
score of 55 was assigned on the Global Assessment of 
Functioning (GAF) scale.

In an August 1991 rating decision, the RO granted service 
connection for a panic disorder, assigned a 30 percent 
disability rating, and for celiac sprue, assigned a 
noncompensable rating and both effective from October 1990.  
The veteran was notified of the RO's action and her appellate 
rights and did not appeal that decision.  

In February 1993, the RO received the veteran's claim for an 
increased rating for her service-connected panic disorder 
that was denied by the RO in a June 1993 rating decision.  
The veteran perfected an appeal as to the RO's decision and, 
in a May 1996 decision, the Board denied the veteran's claim 
for a rating in excess of 30 percent for her service-
connected panic disorder.  The veteran was notified in 
writing of the Board's decision and her appellate rights and 
did not appeal this determination to the Court.

In May 2003, the RO received the veteran's claim for an 
increased rating for her service-connected panic disorder.  
It was noted that she was terminated from her job as a social 
worker at the VA medical center (VAMC) in Syracuse, New York, 
because she failed the social worker examination due to her 
panic attacks and anxiety.

In conjunction with that claim, the RO reviewed VA medical 
records, dated from July 2002 to January 2004, that reflect 
her treatment for a psychiatric disorder.  The RO also 
considered findings of a July 2003 VA examination indicating 
that she had significant symtoms of her service-related panic 
disorder.  The examination report reflects that her 
appearance, attitude, and behaviors were grossly normal with 
good grooming and hygiene.  She had a great deal of stress 
connected to her job loss and had anxiety, depression, and 
stress.  She had extended panic attacks, with sleep 
impairment, weight loss, anger and irritability.  Social and 
occupational functioning were severely impaired and a GAF 
score of 48.

According to August 2003 VA behavioral health clinic records, 
the veteran was in need of continuing services for her 
service-connected anxiety disorder.  She recently left her 
VAMC position and found it very difficult to seek treatment 
at the facility because it exacerbated her anxiety disorder.  
A treatment plan was devised that did not require her to come 
to the VAMC.

In October 2003, the veteran was seen by a VA psychologist 
who previously treated her.  The veteran had a significant 
increase in her symtoms early in summer when she was told 
that if she did not pass her certified social worker exam, 
(that she previously failed by a few points), she would be 
terminated.  The pressure precipitated an exacerbation in 
anxiety symtoms.  She fell down a flight of stairs one week 
before her exam and was on pain medications when she took and 
subsequently failed the exam.  Her VA employment was 
terminated.  Since that time, in early July, the veteran 
experienced heightened anxiety, with frequent panic attacks, 
usually at night.  She worried and ruminated constantly, 
slept very little, and lost 15 pounds.  She had a great deal 
of difficulty concentrating and had little social contact.  
She was preoccupied and consumed by forthcoming hearings 
regarding her appeal.   

An October 2003 signed statement from Dr. R. S., a 
psychologist, is to the effect that the veteran experienced 
an exacerbation of anxiety, precipitated by the pressure to 
pass her certified social worker examination or lose her VA 
job.  

The veteran was evaluated in the VA outpatient psychiatry 
clinic in November 2003 for symptoms of depression, anxiety, 
and insomnia.  It was noted that she was treated for more 
than 15 years for anxiety, panic attacks, and depression and 
was variously diagnosed with Cluster B and C personality 
traits or disorders for which she was medically treated.  Her 
most recent stressor involved her termination from a VA 
social work position, due to her inability to pass the New 
York State licensing examination.  She was demoted due to a 
past failed exam.  Since her termination, she had an appeal 
that was currently stalled.  Her mother and sister lived out 
of state but were good supports.  The veteran was 
increasingly anxious and had classic panic attacks that 
lasted minutes to an hour at times.  She was very tearful 
much of the time and unable to sleep after 2 a.m.  She felt 
very tired during the day, smoked more cigarettes, and lost 
about 15 pounds since the spring.  Her prescribed medication 
helped until recent stressors worsened things.  The veteran 
was reluctant to take some prescribed medications due to bad 
experiences on them.  

On examination, the veteran was labile and tearful.  She had 
increased psychomotor activity, fidgeted in her chair, cried 
copiously, and appeared to be in a great deal of distress.  
Her manner was somewhat histrionic.  The veteran related a 
great deal of anger, sadness, and frustration over 
situations.  There were no signs of overt psychosis though 
the VA psychiatrist thought there may be some cognitive 
distortions.  The veteran was not suicidal but, in the past, 
thought about taking an overdose of pills "to get away from 
it all".  Judgment and insight appeared fair.  The 
assessment was severe major depression, panic disorder 
without agoraphobia, relapse, and personality disorder, not 
otherwise specified (NOS).  Treatment included prescribed 
medications and the veteran was advised to get some physical 
activity.   

In a January 2004 rating decision, the RO granted a 70 
percent disability rating for the veteran's service-connected 
panic disorder, effective from May 16, 2003.  The veteran was 
advised in writing of the RO's decision and her appellate 
rights but did not appeal.

On April 1, 2004, the RO received the veteran's formal claim 
for a TDIU (VA Form 21-8940).  She reported that her service-
connected panic disorder affected her full time employment as 
of May 16, 2003 when she became too disabled to work, and 
that she stopped full time work on June 25, 2003.  The 
veteran indicated that she worked as an associate social 
worker at the VA medical center (VAMC) in Syracuse, New York, 
from February 1993 to June 25, 2003.  

Added to the record at this time were VA outpatient medical 
records, dated from August 2003 to July 2004, some 
duplicative of those previously considered by the RO.  

The veteran was seen in the VA outpatient psychiatry clinic 
in January 2004 and reported that she was a little better in 
terms of mood, was less labile, and cried less.  She still 
had many angry feelings and frustration over her VA situation 
but was pursuing restitution.  She was financially stressed 
now that she did not receive unemployment benefits, although 
her VA disability was increased to 70 percent.  The veteran 
reported often feeling anxious during the day and distracted 
herself by doing crossword puzzles and trying to read.  She 
still had a lot of obsessive thoughts about her work and what 
happened.  She was being evaluated for upper extremity 
numbness that predated her depressive/anxiety disorder.  

May 2004 VA medical records indicate that the veteran 
reported having panic attacks at times.  She was overwhelmed 
and agitated, not sleeping well, and believed her medication 
was making her more aggressive, but had not acted out on any 
of her impulses.  Her prescribed medications were adjusted 
and she was advised to increase her physical activity.

When seen by a psychologist in the VA outpatient behavioral 
health clinic in June 2004, the veteran appeared somewhat 
less anxious and said she had not been having panic attacks.  
She described a partial, but not totally successful, 
settlement regarding her VA employment and did not feet that 
she was close to being ready to return to any employment and 
certainly not social work.  She recognized that she would 
over identify with her clients.  The veteran's sleep was 
disturbed by her pain from bilateral carpel tunnel syndrome 
for which she knew she needed future surgery.  Rather than 
feeling anxious, she felt angry and had yet to figure out how 
to channel her anger in an appropriate and assertive way.  

A June 2004 VA outpatient psychiatry record notes that the 
veteran seemed angrier and more upset than when previously 
seen.  She was unable to relax and was jumpy and irritable at 
having to leave the waiting room when she was so annoyed by 
another person talking on a cell phone.  She said Xanax was 
prescribed in the past and made her "crazy".  The VA 
psychiatrist described a reference to a note in 1998 that, at 
one time, the veteran was "psychotic" to which the veteran 
said that "there is a lot in my record I don't agree with".  
However, upon further questioning, the veteran gave a history 
of hallucinations, although the VA physician said it was 
possible that the veteran could have had "micropsychotic 
episodes" in the context of her "BPD" (borderline 
personality disorder?).  After the veteran calmed down, she 
agreed that her anger was very destructive to her.  Her 
prescribed medications were readjusted.   

A July 2004 VA medical record shows that the veteran was 
treated in the outpatient psychiatry clinic, experienced 
extensive medication changes, and received psychological 
counseling.  She was disabled from a panic disorder and was 
being reassessed for other disorders, including post 
traumatic stress disorder (PTSD).  She was not medically 
cleared for return to work and was still symptomatic for 
carpal tunnel syndrome.  A review of systems revealed that 
the veteran was anxious and irritable and complained of poor 
sleep and upper extremity pain and numbness.  Her medical 
problems included major severe panic attacks and she was 
described as totally disabled from a mental health and 
orthopedic standpoint.  Screening for PTSD was positive.

According to a July 2004 signed statement from the human 
resources manager at the VAMC in Syracuse, the veteran worked 
full time from February 21, 1993 through July 3, 2003 when 
she left her job as a social worker.  

In the July 2004 rating decision, the RO awarded a TDIU 
effective from July 4, 2003.

In an April 2005 signed statement, the veteran said she 
disagreed with the effective date of July 4, 2003 for the 
grant of her TIDU and stated that "it should be earlier".  
She also said that her 70 percent rating for her psychiatric 
disorder "should be higher".

III.	Legal Analysis

A.	Earlier Effective Date for the Award of a TDIU

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

It is evident that this appeal as to the effective date 
assignable for her TDIU rests on two separate, relatively 
simple determinations.  See 38 C.F.R. § 3.400(o)(1), (2). 
First, there needs to be a finding as to the date on which 
the appellant initiated her TDIU claim by formal or informal 
claim.  Second, there needs to be a finding regarding on what 
date the appellant's entitlement to a TDIU arose, that is, at 
what point in time did her service-connected disabilities, 
alone, render her unable to secure or follow a substantially 
gainful occupation?  See 38 U.S.C.A. §§ 5110, 5111(b) (West 
2002); 38 C.F.R. §§ 3.151, 3.400(o), 4.15, 4.16 (2007).

The veteran seeks an effective date earlier than July 4, 
2003, for the award of a TDIU, although she has not described 
a more appropriate date.

A TDIU claim is an alternate way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
Rating Schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).  The RO received the veteran's current 
formal claim for TDIU on April 1, 2004.  As with a schedular 
rating, the Board may look to the evidence regarding her 
service-connected disabilities dated during the one-year 
period prior to her claim, to determine whether it was 
"ascertainable that an increase in disability had occurred."  
38 C.F.R. § 3.400(o)(2).

The regulatory scheme for a TDIU provides that VA will grant 
a total disability rating for compensation purposes based 
upon individual unemployability when the medical evidence 
shows that the veteran is precluded from obtaining or 
maintaining gainful employment consistent with his education 
and occupational experience, by reason of her service-
connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
determining whether the veteran is entitled to TDIU, neither 
her non-service-connected disabilities nor her age may be 
considered.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Consideration of TDIU is appropriate where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).

The VA General Counsel has concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include both objective and 
subjective standards.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91 
(Dec. 27, 1991).

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a TDIU claim, and held that the applicable 
statutory and regulatory provisions, fairly construed, 
require the Board to look at all communications in the file 
that might be interpreted as applications or claims, formal 
or informal, for increased benefits and, then, to all other 
evidence of record to determine the "earliest date as of 
which," within the one-year prior to the claim, the increase 
in disability was ascertainable.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.400(o)(2), 3.155(a) (2007); Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

The sole fact that a veteran is unemployed for non-service-
connected reasons, or has difficulty obtaining employment 
because of economic circumstances, is not enough for a TDIU 
grant.  A high schedular rating, in itself, is recognition 
that the impairment makes it difficult to obtain and retain 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can, in fact, find 
employment.  See 38 C.F.R. §§ 4.1, 4.15 (2007).

In discussing the unemployability criteria, the Court has 
indicated that, in essence, the unemployability question, 
that is, the veteran's ability or inability to engage in 
substantially gainful activity, has to be looked at in a 
practical manner, and that the thrust is whether a particular 
job is realistically within the capabilities, both physical 
and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. 
App. 83 (1991). Marginal employment shall not be considered 
substantially gainful employment, and generally shall be 
deemed to exist when a veteran's earned income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  Marginal employment may also be held to exist, 
on a facts-found basis, when earned annual income exceeds the 
poverty threshold.  38 C.F.R. § 4.16(a). See Faust v. West, 
13 Vet. App. 342 (2000).

As noted above, a claim for TDIU is, in essence, a claim for 
an increased rating. Norris v. West, 12 Vet. App. at 413, 
420.

The date of VA medical reports may be used to establish the 
effective date of entitlement to an increased rating in a 
case where service connection is already established.  See 38 
C.F.R. § 3.157(b)(1) (2007).  Although any communication or 
action indicating an intent to apply for one or more benefits 
administered by VA "may be considered an informal claim," 
pursuant to 38 C.F.R. § 3.155(a), even an informal claim for 
VA benefits "must identify the benefit sought."  Brannon v. 
West, 12 Vet. App. 32, 35 (1998). 

In Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001), the 
veteran submitted evidence of a medical disability and made a 
claim for the highest rating possible, and had also submitted 
evidence of unemployability.  The U.S. Court of Appeals for 
the Federal Circuit held that the submitted evidence had 
sufficiently identified the benefit sought under 38 C.F.R. § 
3.155(a) and that VA was obliged to treat the evidence of 
unemployability as a claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  Id. at 1384.

In its July 2004 rating decision, the RO awarded a TDIU, 
effective from July 4, 2003, the day after the objective 
evidence of record documents that the veteran was no longer 
employed.

The Board finds it is not factually ascertainable that the 
veteran was unemployable because of her service-connected 
disabilities in the year prior to the RO's receipt of the 
formal TDIU claim on April 1, 2004, or any earlier than July 
4, 2003.  See 38 C.F.R. § 3.400(o)(2).  In essence, a review 
of all the evidence indicates that the veteran may indeed 
have been unemployable for some weeks or months, prior to 
April 1, 2004, but does not establish that any earlier than 
July 3, 2003, and within the remainder of the one-year 
period, she underwent an increase in disability factually 
demonstrating on a specific date within that year, and prior 
to July 4, 2003, she was unemployable because of her service- 
connected disabilities.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997).  Therefore, there is no basis in VA law by 
which an earlier effective date may be awarded.

There is little doubt that the veteran believes that she was 
totally disabled prior to July 4, 2003.  However, the issue 
before the Board is whether she was unemployable due solely 
to her then service-connected disabilities.  See Blackburn v. 
Brown, 4 Vet. App. 395, 398 (1993) (entitlement to a TDIU 
must be established solely on the basis of impairment arising 
from service-connected disorders).

The Board finds that the objective evidence of record 
preponderates, under the law, against a finding that an 
effective date earlier than July 4, 2003, is warranted for 
the award of a TDIU.  As noted, while the veteran first met 
the requisite disability rating in May 2003, the medical and 
other objective evidence of record did not reflect that she 
was unable to work solely due to service-connected 
disabilities, nor had she filed a claim for that benefit.  If 
fact she was working.  It was not until April 1, 2004, that 
she submitted a formal claim for a TDIU (that was granted by 
the RO in July 2004, effective from July 4, 2003, the day 
after the veteran's last documented day of employment).  That 
determination was based upon a thorough review of the 
evidence, including the veteran's and her employer's written 
statements and the objective medical evidence of record. 

The Board now considers this evidence, and the veteran's 
recent written statements and evidence submitted since that 
decision, in support of her claim, in accordance with Hazan, 
supra.  The evidence, in aggregate, simply does not establish 
that the veteran was totally unemployable as a result of her 
service-connected disabilities prior to July 4, 2003, when 
she essentially stopped working.  

The Board has carefully considered the veteran's statements 
submitted in support of her recent claim for an earlier 
effective date for the award of a TDIU.  Although the 
veteran's statements are probative of her symptomatology and 
her earnings and efforts to find work, they are not competent 
or credible evidence of her level of disability or her actual 
ability to work as related to her service-connected 
disabilities.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge"), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 
119 S. Ct. 404 (1998).  The veteran, on her own, lacks the 
medical expertise to establish her unemployability due to her 
service-connected disabilities.

Accordingly, the Board finds that there is no factual basis 
upon which to assign an effective date earlier than July 4, 
2003, for the award of a TDIU.  In light of Hazan v. Gober, 
supra, the Board is of the opinion that the objective 
evidence of record does not reflect that the veteran was 
unable to obtain and retain gainful employment as a result of 
her service-connected disabilities prior to that date.  In 
reaching this determination, the Board has carefully 
considered all the evidence of record including (1) evidence 
received coincident to the July 2004 RO decision that awarded 
the July 4, 2003 effective date for the TDIU; and (2) the 
evidence considered that might constitute sufficient evidence 
of unemployability due to service-connected disabilities 
within one year prior to the April 1, 2004 formal claim for 
TDIU.

Neither the veteran nor her accredited representative has 
produced such evidence, or identified any evidence not yet 
obtained that would show that it was factually ascertainable 
that the veteran became entitled to a TDIU at any time 
earlier than July 4, 2003 and within the one-year preceding 
her April 1, 2004 TDIU formal claim.  Therefore, the Board 
concludes that the veteran is not entitled to an effective 
date earlier than July 4, 2003, for the award of a TDIU.

B.	Increased Rating for a Panic Disorder

The present appeal involves the veteran's claim that the 
severity of her service-connected panic disorder warrants a 
higher disability rating.  Disability evaluations are 
determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

Under the current schedular criteria, DC 9400 (for 
generalized anxiety disorder) is evaluated under the general 
rating formula used to rate psychiatric disabilities other 
than eating disorders.  38 C.F.R. § 4.130 (2007).

A 70 percent rating is warranted when there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  Id.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition (1994) (DSM-IV)).  A GAF score is highly probative, 
as it relates directly to the veteran's level of impairment 
of social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 31 to 40 denotes 
behavior considerably influenced by delusions or 
hallucinations or serious impairment in communications or 
judgment or an inability to function in almost all areas.  A 
GAF score of 41 to 50 denotes serious symptoms, or any 
serious impairment in social, occupational, or school 
functioning.  Id.  A GAF score of 51 to 60 denotes moderate 
symptoms, or moderate difficulty in social and occupational 
functioning and, a GAF score of 61 to 70 denotes mild symtoms 
o some difficulty in social and occupational functioning.  
Id.

When it is not possible to separate the effects of a non- 
service-connected condition from those of a service-connected 
disorder, reasonable doubt should be resolved in the 
claimant's favor with regard to the question of whether 
certain signs and symptoms can be attributed to the service- 
connected disability.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998); see also 38 C.F.R. § 3.102 (2007).  See also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002) (factors listed 
in the rating formula are examples of conditions that warrant 
a particular rating and are used to help differentiate 
between the different evaluation levels.).

Considering the evidence in light of the above-noted 
criteria, the Board finds that, veteran's psychiatric 
disability is properly compensated at the currently assigned 
70 percent level.

The objective and probative medical evidence demonstrates 
that the veteran's service-connected panic disorder causes 
severe, but not total, social and occupational impairment.  
The Board would point out that there is no indication of 
diagnosed psychiatric impairment to warrant a 100 percent 
rating under the current schedular regulations.  In January 
2004, a VA psychiatrist said that the veteran was a little 
better in terms of mood, and was less labile.  The veteran 
was anxious during the day but tried to distract herself with 
puzzles and reading.  In May 2004, the VA psychiatrist noted 
that the veteran reported having panic attacks and sleep 
difficulty and believed her medication was making her more 
aggressive, but had not acted out on any of her impulses.  
When seen in June 2004, a VA psychologist said that the 
veteran seemed somewhat less anxious and reported not having 
panic attacks but did not feel ready to return to work, 
although the July 2004 VA outpatient record indicates that 
the veteran was totally disabled from a mental health and 
orthopedic standpoint.  Such findings are not commensurate 
with the criteria for a schedular 100 percent rating.

However, while the evidence of record reflects a report of 
some obsessional behavior by the veteran (obsessive thoughts 
about her job loss), social isolation, and unprovoked 
irritability, the evidence is otherwise totally devoid of 
illogical speech or irrelevant speech described for the 70 
percent rating.

The collective objective findings of the VA medical records, 
to include essentially the absence of any overt psychosis, 
are barely representative of pertinent disability warranting 
a 70 percent rating under the current rating criteria.  
Furthermore, in granting a TDIU in April 2004, the RO 
considered the veteran's arguments that her service-connected 
panic disorder affects her ability to obtain and maintain 
substantially gainful employment.  Given the foregoing 
observations, the Board finds that, under the above-cited 
criteria, the preponderance of the competent and objective 
medical evidence of record is against an initial rating in 
excess of 70 percent for the veteran's service- connected 
panic disorder.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 
4.130, DC 9400. Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than July 4, 2003 for the award of 
a TDIU is denied.

A rating in excess of 70 percent for a panic disorder is 
denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


